On Rehearing.
LAND, J.
After a second hearing of this cause, we are satisfied with the correctness of our former opinion and decree herein.
[7, 8] As to the tanks covered by the contract, counsel for the receiver argue that they are constructions on the soil, and as such are immovable by their nature. Oivil Code, art. 464. But that, if such tanks are simply immovable by destination and constitute a part of the sugarhouse, they cannot be removed without being taken apart by cutting the rivets which hold them together, and reducing them to sheet iron.
No such defense was urged in the answer below, which treated all the tanks as parts of the machinery of the sugarhouse.
In their original brief counsel for the receiver said:
“The oil storage tank is some distance from the refinery, but is attached to the main building by pipes, and in it are stored the oils which are used for the purpose of generating the power by which the refinery is operated. The Magma tanks are not in the refinery proper, but are in a shed attached adjacent to the refinery.”
In the same brief it is further said:
“That these various pieces of machinery * * * have become a part of a co-ordinate whole which is the refinery itself, * * * and they cannot be removed without destroying or damaging the refinery as a whole, or without destroying its usefulness, that they therefore become immobilized and are immovables by destination.”
We agree with counsel that the tanks are parts of the machinery. Considered as such, the views set forth in our former opinion are applicable to them. That the tanks can be removed without any injury to the sugarhouse cannot be disputed. That in case of a sale they may have to be taken apart to remove them from the premises does not make them immovables.
The judge below decided all the issues of fact in favor of the intervener, and. the record does not disclose that his findings are against the preponderance of the evidence.
It is therefore ordered that our former decree herein be reinstated and made the final judgment of the court.
BREAUX, O. J., and MONROE, J., dissent.